[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JULY 19, 2005
                             No. 05-10668                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

               D. C. Docket No. 04-00417-CV-FTM-29-DNF

MICHAEL S. GOGOLA,


                                                          Plaintiff-Appellant,

                                  versus

JAMES ZINGALE,

                                                          Defendant-Appellee,

FLORIDA DEPARTMENT OF REVENUE, et al.,

                                                          Defendants.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________
                              (July 19, 2005)


Before ANDERSON, BIRCH and CARNES, Circuit Judges.
PER CURIAM:

       Michael S. Gogola, proceeding pro se, appeals the district court’s dismissal

of his civil rights action for lack of jurisdiction. Because Gogola’s claims

regarding Florida’s alimony laws were “inextricably intertwined” with the state

court’s final judgment of dissolution of his marriage, and he had a reasonable

opportunity to raise his claims in state court, his instant action was barred by the

Rooker-Feldman 1 doctrine. Accordingly, the district court lacked jurisdiction to

review Gogola’s claims. We AFFIRM.

                                  I. BACKGROUND

       In an amended verified complaint, Gogola filed an action against James

Zingale, the Chairman and Executive Director of the Florida Department of

Revenue, and the Florida Department of Revenue (collectively “the defendants”),

and maintained that Florida’s “Dissolution of Marriage” alimony provisions (“the

alimony provisions”), including Fla. Stat. § 61.08, were unconstitutional under the

United States Constitution because they violated (1) his rights to privacy and equal

protection under the Fourteenth Amendment, and (2) the Thirteenth Amendment’s



       1
          The Rooker-Feldman doctrine is based on the following two cases: District of
Columbia v. Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983), and Rooker v.
Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923).


                                              2
prohibition against involuntary servitude.2 He also asserted that the alimony

provisions (1) were unconstitutional under the Florida Constitution because they

violated his right to privacy, right to equal protection, and inalienable basic rights,

and (2) violated Florida Supreme Court precedent and public policy.

       In support of his complaint, Gogola indicated the following: (1) in 1969, he

married Sandra S. Gogola (“Sandra”); (2) in 1999, the 20th Judicial Circuit in Lee

County, Florida, entered a final judgment of dissolution of marriage, in which the

court ordered him to pay alimony to Sandra until he or Sandra dies, or Sandra

remarries; (3) he has tried to comply with the court’s alimony order, but

occasionally has failed to make payments, and several contempt orders have been

entered against him; (4) although he has not previously raised his federal claims in

any court, he has raised some of his state claims in state court, but the court denied

him relief; and (5) the Second District Court of Appeals dismissed his appeal

without analysis or opinion. Gogola requested a declaratory judgment that the

alimony provisions violated the United States Constitution, the Florida

Constitution, Florida Supreme Court precedent, and Florida public policy.




       2
          The complaint also included (1) the U.S. District Court, Middle District of Florida, and
(2) Patricia C. Fawcett, U.S. District Court Chief Judge, as defendants. Gogola later voluntarily
dismissed these parties.

                                                3
      Gogola attached, inter alia, documents relating to the 20th Judicial Circuit’s

final judgment of dissolution of marriage. These documents indicate that, after the

20th Judicial Circuit ordered Gogola to pay alimony to Sandra, Gogola filed a

motion, requesting, inter alia, a declaratory judgment that the alimony provisions

(1) were unconstitutional under the Florida Constitution, and (2) violated the Due

Process Clause of the United States Constitution. The 20th Judicial Court entered

an order denying Gogola relief, and the Second District Court of Appeal dismissed

Gogola’s appeal on the ground that the order was nonappealable.

      The defendants filed a motion to dismiss the amended verified complaint.

The defendants argued, inter alia, that the Rooker-Feldman doctrine barred the

district court from reviewing Gogola’s claims because (1) Gogola was a party to

the state court dissolution proceedings, (2) the final judgment of dissolution of

marriage was a final judgment on the merits, (3) Gogola had a reasonable

opportunity to raise his federal claims during the dissolution proceedings and did

raise some of his claims therein, and (4) Gogola’s federal claims were inextricably

intertwined with the state court’s judgment. Gogola responded that the defendants’

motion to dismiss should be denied and argued, inter alia, that (1) because he was

raising a general constitutional challenge to the alimony provisions, the Rooker-

Feldman doctrine was inapplicable, (2) since he was not asking the court to issue a



                                          4
divorce, alimony, or custody decree, the court should not abstain from reviewing

his claims, and (3) the court had supplemental jurisdiction over his state claims.

       The district court granted the defendant’s motion to dismiss. The district

court found that the Rooker-Feldman doctrine barred it from reviewing Gogola’s

claims that the alimony provisions were unconstitutional or a violation of federal

law because (1) these claims were inextricably intertwined with the state court’s

dissolution judgment, since Gogola was, in essence, seeking to reverse the portion

of the order that required him to pay alimony, and (2) Gogola had a reasonable

opportunity to raise his claims during the dissolution proceedings. Citing Doe v.

Pryor, 344 F.3d 1282 (11th Cir. 2003), the court also found that Gogola lacked

standing to raise a general challenge to the constitutionality of the alimony

provisions. Gogola filed a motion to reconsider and argued that the court failed

liberally to construe his pleadings and that the court’s reliance on Doe was

misplaced since his case was distinguishable from Doe. The district court found

that Gogola failed to demonstrate good cause to justify the remedy of

reconsideration and denied Gogola’s motion.3



       3
         On appeal, Gogola has failed to raise any arguments relating to how the district court erred
by denying his motion for reconsideration. Issues not argued on appeal are deemed waived, and a
passing reference in an appellate brief is insufficient to raise an issue. Greenbriar, Ltd. v. City of
Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989). Accordingly, Gogola has waived his appeal
of the district court’s denial of his motion for reconsideration. See id.

                                                  5
                                  II. DISCUSSION

       On appeal, Gogola argues that the district court erred by finding that it

lacked jurisdiction under the Rooker-Feldman doctrine. Specifically, Gogola

asserts that: (1) his action was a constitutional civil rights action not based on

family law; (2) he was not seeking to overturn a state court judgment; (3) he did

not have a reasonable opportunity to raise his federal claims in state court; and (4)

judicial economy mitigates against abstention.

      We review de novo a dismissal for lack of subject matter jurisdiction.

Williams v. Best Buy Co., 269 F.3d 1316, 1318 (11th Cir. 2001). “The

Rooker-Feldman doctrine places limits on the subject-matter jurisdiction of federal

district courts and courts of appeal over certain matters related to previous state

court litigation.” Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001).

Under this doctrine, “federal courts, other than the . . . Supreme Court, have no

authority to review the final judgments of state courts,” which “extends not only to

constitutional claims presented or adjudicated by a state court, but also to claims

that are ‘inextricably intertwined’ with a state court judgment.” Id. (citation and

quotations omitted). “A federal claim is inextricably intertwined with a state court

judgment if the federal claim succeeds only to the extent that the state court

wrongly decided the issues before it.” Id. (citation and quotations omitted).



                                           6
Nevertheless, “even if a claim is ‘inextricably intertwined’ with the state court’s

judgment, the doctrine does not apply if the plaintiff had no ‘reasonable

opportunity to raise his federal claim in state proceedings.’” Id. (citation and

quotations omitted).

      The district court did not err by granting the defendant’s motion to dismiss

because Gogola’s suit was barred by the Rooker-Feldman doctrine. Although

Gogola asserts that the Rooker-Feldman doctrine did not bar his federal action

because he was not trying to overturn the state court’s final judgment of dissolution

of marriage, the Rooker-Feldman doctrine also prevents a party from raising claims

that are “inextricably intertwined” with a state court judgment. See Goodman, 259
F.3d at 1332. Gogola’s claims were “inextricably intertwined” with the state

court’s judgment because Gogola, by challenging the constitutionality of the

alimony statute, in essence, was attempting to reverse the state court’s order

regarding the payment of alimony. Additionally, Gogola had a reasonable

opportunity to raise his federal claims in state court and, in fact, did file a motion

requesting a declaratory judgment that the alimony provisions violated the Due

Process Clause of the United States Constitution, which the state court denied. See

id.




                                            7
                              III. CONCLUSION

     The district court correctly found that this action is barred by application of

the Rooker-Feldman doctrine. Accordingly, we AFFIRM.




                                         8